United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1022
                         ___________________________

                                  Tyrong Godbold,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

    John Hammons, individually and in his official capacities; Patrick Langley,
  individually and in his official capacities; The City of Hot Springs, a municipal
  corporation and public body corporate and politic; Brandon Jones, individually
and in his official capacities; David Flory, individually and in his official capacity
as former Chief of Police; Jason Stachey, in his official capacity as Chief of Police
                           Hot Springs Police Department,

                      lllllllllllllllllllllDefendants - Appellees.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                           Submitted: December 4, 2019
                            Filed: December 10, 2019
                                  [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
       Tyrong Godbold appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Following a careful review, we conclude
that the district court did not err in granting summary judgment. See Johnson v.
Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (grant of summary judgment is
reviewed de novo). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas.

                                       -2-